Exhibit 99.1 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES AUDITED CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 and 2009 F-1 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES TABLE OF CONTENTS Audited Consolidated Financial Sstatements Page Report of Independent Registered Republic Accounting Firm F-3 Consolidated Balance Sheets as of December 31, 2010 and 2009 F-4 Consolidated Statements of Income for the Years Ended December 31, 2010 and 2009 F-5 Consolidated Statement of Changes in Stockholders’ Equity and Other Comprehensive Income for the Years Ended December 31, 2010 and 2009 F-6 Consolidated Statements of Cash Flows for the Years EndedDecember 31, 2010 and 2009 F-7 Notes to Consolidated Financial Statements F-8-F-19 F-2 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders HongKong First Digital Holding Limited and Subsidiaries Hong Kong, China We have audited the accompanying consolidated balance sheets of HongKong First Digital Holding Limited and Subsidiaries (the "Company") as of December 31, 2010 and 2009, and the related consolidated statements of income, stockholders' equity and other comprehensive income, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as, evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of HongKong First Digital Holding Limited and Subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ HOLTZ RUBENSTEIN REMINICK LLP New York, New York May 5, 2011 F-3 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) As of December 31, ASSETS Current Assets Cash $ $ Accounts receivable - Inventories Trade deposit Prepaid expenses Other receivables Loans to unrelated parties - Deferred tax assets - Total Current Assets Property and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses & other payables Loans from unrelated parties - Loans from shareholders - Income tax payable - Total Current Liabilities Commitments and Contingencies Stockholders' Equity Common stock: $0.1284 par value, 10,000 shares authorized; 10,000 sharesissued and outstanding as of December 31, 2010 and 2009, respectively Additional paid-in capital Subscription receivable ) ) Retained deficit ) ) Statutory reserve Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the consolidated financial statements F-4 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Stated in US Dollars) For the Years Ended December 31, Sales $ $ Cost of goods sold ) ) Gross profit Operating expenses: General and administrative expenses ) ) Selling expense ) ) Total operating expenses: ) ) Operating income Other income (expense): Interest income Total other income (expense) Income before provision for income taxes (Provision) benefit for income taxes ) Net income $ $ See accompanying notes to the consolidated financial statements F-5 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY AND OTHER COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31, 2 (Stated in US Dollars) Accumulated Additional Other Total Total Common stock Paid-in Subscription Retained Statutory Comprehensive Stockholders' Comprehensive Shares Amount Capital Receivable Deficits Reserves Income Equity Income Balance as of December 31, 2008 $ $ $ ) $ ) $
